EXHIBIT 10.16

1991 NONQUALIFIED STOCK OPTION PLAN FOR NONEMPLOYEE DIRECTORS
AS AMENDED

Purpose of the Plan

        The Offshore Logistics, Inc. 1991 Nonqualified Stock Option Plan For
Nonemployee Directors (the “Plan”) is intended to promote the interests of
Offshore Logistics, Inc., a Delaware corporation (the “Company”), and its
shareholders by helping to attract and retain the services of experienced and
knowledgeable nonemployee directors and by providing an opportunity for
ownership by nonemployee directors of shares of common stock of the Company,
$0.01 par value (the “Common Stock”). Options granted under the Plan
(collectively the “Options” and in the singular an “Option”) will be Options
which do not constitute incentive stock options, within the meaning of Section
422A(b) of the Internal Revenue Code of 1986, as amended (the “Code”).

Administration of Plan

        The Plan shall be administered by the Board of Directors of the Company
(the “Board”). Subject to the terms of the Plan, the Board shall have the power
to interpret the provisions and supervise the administration of the Plan. All
decisions made by the Board pursuant to the provisions of the Plan shall be made
by a majority of its members at a duly held regular or special meeting or by
written consent in lieu of any such meeting.

Option Agreements

        Each Option granted under the Plan shall be evidenced by an agreement
(the “Option Agreement”) in such form as shall have been approved by the Board.
The Option Agreement shall be subject to the terms, provisions, and conditions
of the Plan and may contain such other terms, provisions, and conditions that
are not inconsistent with the Plan as the Board shall determine.

Grant of Options

        Each director of the Company who is not otherwise an employee of the
Company or any of the Company’s subsidiaries, as that term is defined in Section
425(f) of the Code (each of whom is referred to herein as a “Nonemployee
Director”), shall be granted an Option to purchase (the “Initial Option”) the
number of shares of Common Stock determined as follows: Number of shares of
Common Stock subject to the Initial Option = (years of continuous service as
director x 500) + 2,000. Thereafter, as of the date of the Company’s annual
meeting of shareholders in each year that the Plan remains in effect, commencing
with the 1992 annual meeting of shareholders, each Nonemployee Director who is
elected or reelected to the Board or who otherwise continues to serve as a
director of the Company as of the close of such meeting shall be granted,
without the exercise of discretion on the part of any person or persons, an
Option to purchase (the “Subsequent Option”) 2,000 shares of Common Stock;
provided, however, that no Options shall be granted to a Nonemployee Director in
a particular year if such Nonemployee Director missed 50% or more of the
aggregate number of meetings of the Board of Directors and committees on which
he served during the twelve months preceding the annual meeting for such year.
If, as of such annual meeting date of any year that the Plan is in effect, there
are not sufficient shares available under this Plan to allow for the grant to
each Nonemployee Director of Options for the number of shares provided herein,
each Nonemployee Director shall receive Options for his pro rata share of the
total number of shares of Common Stock available under the Plan.

Shares Subject to the Plan

        Subject to adjustments as provided in Section 11, the aggregate number
of shares of Common Stock reserved for issuance pursuant to the exercise of
Options granted under this Plan is 200,000. Such shares may consist of
authorized but unissued shares of Common Stock or previously issued shares of
Common Stock reacquired by the Company. Any of such shares which remain unissued
and which are not subject to outstanding Options at the termination of the Plan
shall cease to be reserved for the purposes of the Plan, but until termination
of the Plan the Company shall at all times reserve a sufficient number of shares
to meet the requirements of the Plan. Should any Option hereunder expire or
terminate prior to its exercise in full, the shares theretofore subject to such
Option may again be subject to an Option granted under the Plan. Exercise of an
Option shall result in a decrease in the number of shares of Common Stock which
may thereafter be available, both for purposes of the Plan and for sale to any
one individual, by the number of shares as to which the Option is exercised.

Option Price

        The exercise price of each Option shall be the fair market value of the
Common Stock subject to such Option on the Date of Grant. For the purposes of
this Plan, the following terms shall have the following meanings:

        (a) “Date of Grant” means (i) in the case of an Initial Option,
September 24, 1991; and (ii) in the case of a Subsequent Option, the date of the
annual meeting of shareholders on which such Subsequent Option is granted.

        (b) The “fair market value” of a share of Common Stock on a particular
date shall be deemed to be the average (mean) of the reported “high” and “low”
sales prices for such shares as reported in The Wall Street Journals
NYSE-Composite Transactions listing for such day (corrected for obvious
typographical errors), or if such shares are not reported in such listing, then
the average of the reported “high” and “low” sales prices on the largest
national securities exchange (based on the aggregate dollar value of securities
listed) on which such shares are listed or traded, or if such shares are not
listed or traded on any national securities exchange, then the average of the
reported “high” and “low” sales prices for such shares in the over-the-counter
market, as reported on the National Association of Securities Dealers Automated
Quotations System, or, if such prices shall not be reported thereon, the average
between the closing bid and asked prices so reported, or, if such prices shall
not be reported, then the average closing bid and asked prices reported by the
National Quotation Bureau Incorporated, or, in all other cases, the value
established by the Board of Directors of the Company in good faith.

Term of Plan

        The Plan shall be effective as of September 24, 1991. Options granted
under this Plan may not be exercised before the approval of the Plan at the 1991
annual meeting of the Company’s stockholders by the affirmative vote of the
holders of a majority of the outstanding shares of the Company’s stock present,
or represented by proxy, and entitled to vote. If such approval of the Plan by
the stockholders does not occur at such meeting, any Options granted pursuant to
this Plan shall be void. Except with respect to Options then outstanding, if not
sooner terminated under the provisions to Section 16 of this Plan, the Plan
shall terminate upon and no further Options shall be granted after the date of
the annual meeting of stockholders held in 2003.

Procedure for Exercise

        No option granted under this Plan may be exercised, and the shares
subject to each Option may not be purchased, for a period of six (6) months
after the Date of Grant of such Option. Thereafter, Options shall be exercised
by written notice to the Company setting forth the number of shares with respect
to which the Option is to be exercised and specifying the address to which the
certificates for such shares are to be mailed. Such notice shall be accompanied
by cash or certified check or bank draft payable to the order of the Company in
an amount equal to the option price per share multiplied by the number of shares
of Common Stock as to which the Option is then being exercised or, at the
election of the Nonemployee Director who holds such Option, accompanied by
Common Stock held by the Nonemployee Director equal in value to the full amount
of the option price (or any combination of cash or such Common Stock). For
purposes of determining the amount, if any, of the option price satisfied by
payment in Common Stock, such Common Stock shall be valued at its fair market
value on the date of exercise in accordance with Section 6(b) of this Plan. Any
Common Stock delivered in satisfaction of all or a portion of the option price
shall be appropriately endorsed for transfer and assigned to the Company. No
fraction of a share of Common Stock shall be issued by the Company upon exercise
of an Option or accepted by the Company in payment of the purchase price
thereof. As promptly as practicable after receipt of such written notification
and payment, the Company shall deliver to the Nonemployee Director one or more
certificates representing in the aggregate the number of shares with respect to
which such Option was exercised, issued in the Nonemployee Director’s name;
provided, however, that such delivery shall be deemed to have occurred for all
purposes when a stock transfer agent of the Company shall have deposited such
certificates in the United States mail, addressed to the Nonemployee Director,
at the address specified pursuant to this Section 8.

Assignability

        An Option shall not be assignable or otherwise transferable by the
Nonemployee Director holding such Options except by will or by the laws of
descent and distribution, and may be exercised during such Nonemployee
Director’s lifetime only by that Nonemployee Director. No transfer of an Option
by a Nonemployee Director by will or by the laws of descent and distribution
shall be effective to bind the Company unless the Company shall have been
furnished with written notice of the transfer and an authenticated copy of the
will and such other evidence as the Board may deem necessary to establish the
validity of the transfer and the acceptance by the transferee or transferees of
the terms and conditions of such Option.

No Rights as Shareholder

        No Nonemployee Director shall have any rights as a shareholder with
respect to shares covered by an Option until the date of issuance of a stock
certificate representing such shares. Except as provided in Section 11 of this
Plan, no adjustment for dividends, or otherwise, shall be made if the record
date therefore is prior to the date of issuance of such certificate.

Recapitalization or Reorganization

        (a) The existence of the Plan and the Options granted hereunder shall
not affect in any way the right or power of the Company or its shareholders to
make or authorize any adjustment, recapitalization, reorganization or other
change in the Company’s capital structure or its business, or any merger or
consolidation of the Company, or any issue of debt or equity securities ranking
prior to or affecting the Common Stock or the rights attendant thereto, or the
dissolution or liquidation of the Company, or any sale, lease, exchange or other
disposition of all or any part of the Company’s assets or business or any other
corporate act or proceeding, whether of a similar or dissimilar nature.

        (b) The shares with respect to which options may be granted hereunder
are shares of Common Stock of the Company as presently constituted. If, and
whenever, prior to the delivery by the Company of all of the shares of the Stock
which are subject to Options granted hereunder, the Company shall effect a
subdivision or consolidation of shares or other capital readjustment, the
payment of a stock dividend, a stock split, a combination of shares, a
recapitalization or other increase or reduction of the number of shares of the
Common Stock outstanding without receiving consideration therefore in money,
services or property, the number of shares of Stock available under this Plan
and the number of shares of Stock with respect to which Options granted
hereunder may thereafter be exercised shall (i) in the event of an increase in
the number of outstanding shares, be proportionately increased, and the option
price payable per share shall be proportionately reduced, and (ii) in the event
of a reduction in the number of outstanding shares, be proportionately reduced,
and the option price payable per share shall be proportionately increased.

        (c) If the Company is reorganized, merged or consolidated or is
otherwise a party to a plan of exchange with another corporation pursuant to
which reorganization, merger, consolidation or plan of exchange shareholders of
the Company receive any shares of Common Stock or other securities or if the
Company shall distribute (“Spin Off”) securities of another corporation to its
shareholders, there shall be substituted for the shares subject to the
unexercised portions of outstanding Options granted hereunder an appropriate
number of shares of (i) each class of stock or other securities which were
distributed to the shareholders of the Company in respect of such shares in the
case of a reorganization, merger, consolidation or plan of exchange, or (ii) in
the case of a Spin Off, the securities distributed to shareholders of the
Company together with shares of Common Stock, such number of shares or
securities to be determined in accordance with the provisions of Section 425 of
the Code (or other applicable provisions of the Code or regulations issued
thereunder which may from time to time govern the treatment of stock options in
such a transaction); provided, however, that all such Options may be canceled by
the Company as of the effective date of a reorganization, merger, consolidation,
plan of exchange or Spin Off, or any dissolution or liquidation of the Company,
by giving notice to each Nonemployee Director of the Company’s intention to do
so and by permitting the purchase for a period of at least thirty days during
the sixty days next preceding such effective date of all of the shares subject
to such outstanding Options, without regard to the installment provisions (if
any) set forth in the Option Agreements governing such Options; and provided
further that in the event of a Spin Off, the Company may, in lieu of
substituting securities or accelerating and canceling Options as contemplated
above, elect (A) to reduce the purchase price for each share of Stock subject to
an outstanding Option by an amount equal to the fair market value, as determined
in accordance with the provisions of Section 6(b), of the securities distributed
in respect of each outstanding share of Common Stock in the Spin Off or (B) to
reduce proportionately the purchase price per share and to increase
proportionately the number of shares of Common Stock subject to each Option in
order to reflect the economic benefits inuring to the shareholders of the
Company as a result of the Spin Off.

        (d) Except as otherwise expressly provided in this Plan, the issuance by
the Company of shares of stock of any class or securities convertible into or
exchangeable for shares of stock of any class, for cash, property, labor or
services, upon the direct sale, upon the exercise of rights or warrants to
subscribe therefore, or upon conversion of shares or obligations of the Company
convertible into or exchangeable for such shares or other securities, and in any
case whether or not for fair value, shall not affect, and no adjustment by
reason thereof shall be made with respect to, the number of shares of Common
Stock subject to Options theretofore granted or the exercise price per share.

Termination of Option

        (a) Upon the optionees ceasing to be a Nonemployee Director of the
Company for cause (as hereinafter defined), such optionees Options shall
terminate immediately. For purposes of this Section, “cause” shall mean a breach
of such Nonemployee Director’s fiduciary duty as a director of the Company or
such Nonemployee Director’s conviction of a felony or a crime involving moral
turpitude.

        (b) Upon an optionees ceasing to be a Nonemployee Director as a result
of retirement, disability or death, or such optionees becoming employed by the
Company or a subsidiary of the Company, the period during which such optionee
may exercise any outstanding portion of his Options shall not exceed (i) one
year from the date of retirement, disability or death or (ii) three months from
the date such employment begins; provided, however that should that optionee die
during such three-month period, such Options shall terminate one year from the
date of employment. Notwithstanding the foregoing, however, in no event shall
the period during which such Options may be exercised extend beyond the
expiration of the term of such Options.

        (c) Upon an optionees ceasing to be a Nonemployee Director for any
reason other than for cause (as hereinabove defined) or as a result of
retirement, disability, death or his employment by the Company or a subsidiary,
the optionee shall be entitled to exercise any outstanding portion of his
Options for a period of three months from the date the optionee ceases to be a
Nonemployee Director; provided, however, that should such optionee die during
such three-month period, such Options shall terminate one year from the date
such optionee ceased to be a Nonemployee Director.

Compliance with Law; Purchase for Investment

        No shares shall be issuable upon the exercise of an Option unless the
Company shall have determined that the issuance complies with applicable law.
Unless the Options and shares of Common Stock subject to this Plan have been
registered under the Securities Act of 1933, as amended, no shares shall be
issuable upon exercise of an Option unless the Company has determined that such
registration is unnecessary and, if deemed necessary by the Company, each person
exercising an Option under this Plan has represented in writing that he is
acquiring such shares for his own account for investment and not with a view to,
or for sale in connection with, the distribution of any part thereof. The
Company may require that any certificates of shares issued upon exercise of an
Option bear a legend restricting transfer thereof on such terms as the Company
may determine, and the Company may instruct its transfer agent to “stop
transfer” of any such shares on such terms as it deems appropriate.

Taxes

        (a) The Company may make such provisions as it deems appropriate for the
withholding of any taxes if the Company determines such withholding is required
in connection with the grant or exercise of any Options.

        (b) Any Nonemployee Director may pay all or any portion of the taxes
required to be withheld by the Company or paid by him in connection with the
exercise of an Option by electing to have the Company withhold shares of Common
Stock, or by delivering previously owned shares of Common Stock, having a fair
market value, determined in accordance with Section 6(b), equal to the amount
required to be withheld or paid. A Nonemployee Director must make the foregoing
election on or before the date that the amount of tax to be withheld is
determined (“Tax Date”). All such elections are irrevocable and subject to
disapproval by the Board and are subject to the following additional
restrictions: (i) such election may not be made within six months of the grant
of an Option, provided that this limitation shall not apply in the event of
death or disability; and (ii) such election must be made either six months or
more prior to the Tax Date or in a window period commencing on the third
business day following the Company’s release of a quarterly or annual summary
statement of sales and earnings and ending on the twelfth business day following
such release. Where the Tax Date in respect of an Option is deferred until six
months after exercise and the Nonemployee Director elects share withholding, the
full amount of shares of Common Stock will be issued or transferred to him upon
exercise of the Option, but he shall be unconditionally obligated to tender back
to the Company the number of shares necessary to discharge the Company’s
withholding obligation or his estimated tax obligation on the Tax Date.

Government Regulations

        This Plan, the grant and exercise of Options hereunder, and the
obligation of the Company to sell and deliver shares under such Options, shall
be subject to all applicable laws, rules and regulations, and to such approvals
by any governmental agencies or national securities exchanges as may be
required. Notwithstanding any other provision of the Plan or any Option
Agreement to the contrary, the Plan shall be administered and interpreted in
order that the Plan, and the grant and exercise of Options under the Plan, shall
comply with the provisions of Section 16 of the Securities Exchange Act of 1934,
as amended, and the rules and regulations promulgated thereunder, as amended
from time to time.

Amendment or Termination of the Plan

        The Board in its discretion may terminate the Plan at any time with
respect to any shares for which Options have not theretofore been granted. The
Board shall have the right to alter or amend the Plan or any part thereof from
time to time; provided, that no change to any Option may be made which would
impair the rights of the Nonemployee Director holding that Option without the
consent of that Nonemployee Director; and provided, further, that the Board may
not make any alteration or amendment which would materially increase the
benefits accruing to participants under the Plan, increase the aggregate number
of shares which may be issued pursuant to the provisions of the Plan, change the
class of individuals eligible to receive Options under the Plan or extend the
term of the Plan, without the approval of the stockholders of the Company.
Notwithstanding the foregoing, to the extent but only to the extent required in
order that Rule 16b-3, as promulgated in SEC Release No. 34-28869, February 8,
1991, be complied with, the Plan shall not be amended more than once every six
months, other than to comport with changes in the Code, the Employee Retirement
Income Security Act, or the rules thereunder.